DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/21 has been entered.

Response to Arguments
Applicant's arguments filed 7/16/21 have been fully considered.
Regarding Claim 14, applicant has argued that de Rege Thesauro et al. (‘950) teaches a metal ion is included in the composition and polishing without the metal ion would be inoperable. However, the argument is not persuasive because de Rege Thesauro et al. (‘950) teaches metal ion in an embodiment but also teaches polishing without the additives (comparative) and thus implicitly teaches the claimed composition (Tables) is operable. Further, the language “consisting essentially of” may be used to limit a claim to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed composition. However, in this case there is no evidence that that the additives of de Rege Thesauro et al. (‘950) would materially affect the basic and novel characteristics of the claimed invention. Further, absent a clear 
Regarding Claims 18 and 20, Applicant has argued that the Prior Art does not teach or render obvious the claimed limitations such as average particle size 1nm – 1µm or 5nm -100nm. However, the argument is not persuasive because the range for noble metal polish is well known to one of ordinary skill in the art, and applicant has not provided a showing of unexpected results commensurate in scope with the claimed range. For example, de Rege Thesauro (‘142) teaches 1nm-1µm such as greater than 150nm. Kamimura 10-500nm (Paragraph 35). Alternatively, Li et al. teaches abrasives such as diamond for ruthenium polishing compositions (Paragraph 37) with an abrasive average size such as 10-200nm (Paragraph 39).
Regarding Claim 19, Applicant argues that nothing motivates a person of skill in the art to a range of about 0.001 wt% to about 1 wt%. However, the argument is not persuasive because de Rege reference specifically teaches about 1 wt% and further teaches a lower range of 0.01 wt% or more. Further the acceptable ranges for polishing abrasives are old and well-known to one of ordinary skill in the polishing art, and adjustments may easily be made by one of ordinary skill in the art with predictable results. Applicant has not provided a showing of unexpected results commensurate in scope with the claimed range.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2005/0211950 to de Rege Thesauro et al. (‘950)
Regarding Claim 14, de Rege Thesauro et al. (‘950) teaches a method of polishing ruthenium comprising: polishing a substrate having ruthenium on a surface (Paragraph 38) with a polishing pad (Paragraph 39) using a composition comprising high hardness abrasive having Vickers 16GPa or more (Paragraphs 10, 12, 13, 15, 19, 36 and 37), liquid carrier with pH of about 0-7 (Paragraph 21) where the composition is free of oxidizing agents.
Regarding Claim 14, de Rege Thesauro et al. (‘950) does not expressly teach a polishing composition “consisting essentially of” the abrasive and liquid carrier. However, de Rege Thesauro et al. (‘950) uses the composition absent an additive in order to polish (comparative) and thus implicitly teaches the claimed composition with 
Note, the language “consisting essentially of” may be used to limit a claim to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed composition. However, in this case there is no evidence that that the additives other than abrasive and carrier of de Rege Thesauro et al. (‘950)  would materially affect the basic and novel characteristics of the claimed invention. Further, absent a clear indication of what the basic and novel characteristics actually are, consisting essentially of is construed equivalent to “comprising”. See MPEP 2111.03. 
		
Regarding Claim 15, de Rege Thesauro et al. (‘950) teaches ruthenium further comprises oxygen (Paragraph 41)
 Regarding Claim 16, de Rege Thesauro et al. (‘950) teaches pH 1-6 (Paragraph 21). 
Regarding Claim 17 and 18, de Rege Thesauro et al. (‘950) teaches abrasive selected from diamond, boron nitride, a-Al203, or a combination thereof (Paragraphs 10, 12, 13, 15, 19, 36 and 37).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0211950 to de Rege Thesauro et al. in view of US 2009/0004863 to Kamimura (Alternatively, US 2013/0005149 to Li et al.) 
Regarding Claim 18, as applied above to Claim 14, de Rege Thesauro et al. (‘950) teaches the method of the invention substantially as claimed, but does not expressly teach abrasive average size 5-100 nm. However, the range for polishing noble metals is well known to one of ordinary skill in the art. For example, Kamimura teaches abrasive average size 1nm to 1µm (micron) such as 10-500nm (Paragraph 35). Alternatively, Li et al. teaches abrasives such as diamond for ruthenium polishing compositions (Paragraph 37) with an abrasive average size such as 10-200nm (Paragraph 39). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use abrasives average size 5-100 nm to polish noble metals with predictable results. Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range 5-100nm.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0211950 to de Rege Thesauro et al. 
Regarding Claim 19, de Rege Thesauro et al. (‘950) teaches 0.001-1 wt% abrasive may be used (Paragraph 17) such as 0.01 wt% or more. Therefore the broadly recited limitations are disclosed with sufficient specificity. However, the narrower range would have been obvious to one of ordinary skill in the art at the time of the claimed invention in order to suitably polish a noble metal with predictable results. 

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0211950 to de Rege Thesauro et al. (‘950) in view of US 2003/0181142 to De Rege Thesauro et al. (142’)
Regarding Claim 20, as applied above to Claim 14, de Rege Thesauro et al. (‘950) teaches the method of the invention substantially as claimed, but does not expressly teach abrasive average size 1 nm to 1um (micron). However, the range for polishing noble metals (1 nm to 1µm) is well known to one of ordinary skill in the art. For example, De Rege Thesauro et al. (‘142) teaches abrasive average size 1nm to 1µm (micron) such as 10-500nm (Paragraph 13). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use abrasives average size 5-100 nm to polish noble metals with predictable results. Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range 5-100nm.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716